Citation Nr: 1618386	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral hand condition, to include as secondary to the service-connected shoulder and/or upper back disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to September 1970. 
This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded this matter in July 2013 and again in June 2015. 


FINDING OF FACT

The credible and competent evidence of record makes it more likely than not that the Veteran's current bilateral hand condition, degenerative arthritis, is not related to service and is not related to a service-connected disability on a secondary basis.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral hand condition, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard February 2007 letter satisfied the duty to notify provisions in this case.


B.  Duty to Assist

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained and appear to be complete.  Post-service VA treatment records have also been obtained.  To the extent the current VA medical records are not complete, remand is not necessary as there is no reasonable possibility that further assistance would substantiate the claim in light of the expert medical opinions, which establish that the Veteran's current medical condition is most likely due to the natural progress of aging.  See 38 C.F.R. § 3.159(d); Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *6 (Fed. Cir. Mar. 8, 2016).  Furthermore, the Veteran did not identify and authorize VA to obtain any non-VA records.  

The Veteran's case has been the subject of multiple VA medical opinions, most recently in September 2015.  The examinations, collectively, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, and answer the complex medical questions in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the June 2015 Board remand directives.  Specifically, the Veteran's case was returned in September 2015 to the same VA examiner who previously reviewed his case in September 2013.  The September 2015 opinion adequately answered the questions asked in the June 2015 remand.  Then, the matter was readjudicated in a November 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.


II.  Analysis

The Veteran is seeking service connection for a bilateral hand condition.  He has raised alternative theories of entitlement.  First, that a current hand condition results directly from service.  Second, that a current hand condition is secondary to a service-connected disability, especially his right shoulder and upper back disabilities.

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

B.  Discussion

In this case, upon application of the applicable law to the facts of this case, the Board must find that the weight of the evidence is against both the direct and secondary theories of entitlement.  The reasons follow.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of bilateral hand degenerative arthritis.  This diagnosis has been repeatedly confirmed, including on VA examinations in September 2013 and, most recently, September 2015.  This evidence establishes that the Veteran has a current disability.  

Apart from this diagnosis, a February 2007 VA examination resulted in a diagnosis of "[d]iffuse periarticular osteopenia of bilateral hands without specific evidence of joint degeneration."  The X-ray report itself reports findings of "[d]egenerative changes consistent with osteoarthritis of bilateral hands. No evidence of fracture."  Then in November 2008, a VA Rheumatology consultation resulted in diagnoses, in relevant part, of osteoarthritis; possible polymyositis vs. myositis secondary to statins in the past, enzymes trending down; and fibromyalgia.  

Thus, there was some indication of a condition other than degenerative arthritis in the hands.  However, the Veteran underwent a comprehensive VA examination in June 2012, and this VA examiner ruled out any type of non-degenerative arthritis, including inflammatory autoimmune crystalline and infectious arthritis, and dysbaric osteonecrosis

Thus, the current diagnosis of degenerative arthritis appears consistent with the totality of the evidence, and the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred an injury during service.  

Specifically, his service treatment records (STRs) show treatment in September 1969 for swelling in the right hand (and wrist), which began after working in the garden.  This was assessed as an insect bite.  This evidence establishes that the Veteran had treatment for a right hand condition during service.  

The Veteran was also involved in a medical experiment during service, which was called "Project White Coat," in February 1969.  This experiment involved him being administered "two doses of 0.5 ml each of a killed combined Eastern and Western equine encephalitis vaccine during the winter of 1969" (as documented in an August 1970 treatment record).  The Veteran does not now allege that his symptoms started directly during service.  However, he maintains that his service-connected right arm condition started as a result of this experiment, and he wrote in a March 2009 VA Form 9 that doctors at Walter Reed told him the condition in the right arm would spread through his whole body.  Thus, his participation in this experiment is indirectly relevant to the instant appeal.  

Additionally, relevant to the Veteran's secondary theory of entitlement, the Veteran is currently service-connected for right shoulder impingement syndrome and multilevel cervical stenosis.  Accordingly, the second element of the secondary theory, a service-connected disability, is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

Although the Veteran is currently diagnosed with a bilateral hand condition and incurred an injury during service, plus has relevant service-connected disabilities, the claim must be denied because a nexus between the current diagnosis, the in-service injury, and the service-connected disabilities is not established.  

Direct Service Connection

With regard to the direct theory of entitlement, as a threshold matter, the current diagnosis of osteoarthritis is consistent with "arthritis," which is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  The September 1970 separation examination was normal for any hand condition.  Plus, a VA examiner in September 2013 specifically found that there was no evidence of a chronic hand condition during service.  Alternatively, the Veteran does not appear to allege that he has had continuous hand symptomatology since service or onset within one year of service.  To the contrary, he informed a VA examiner in February 2007 that his right hand pain started 4 years prior and left hand pain started approximately 2 years prior.  Thus, chronicity or continuity since service is not supported.  See 38 C.F.R. § 3.303(b).  

Otherwise, the Board notes, there is no intervening evidence between the Veteran's treatment during service and the confirmed diagnosis many years later. Because he asserts that the symptoms did not start until the 2000s, it cannot reasonably be expected that treatment for a hand condition would be documented in any intervening medical records.  Therefore, the lack of treatment is not unfavorable to the Veteran's theory of entitlement.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) (quoting Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)) (an absence of evidence may generally not be considered substantive negative evidence)).  

There is also a question of whether the disease is a result of service notwithstanding the absence of intervening symptomatology.  On this question, the September 2013 VA examiner concluded that the condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  In relevant part, the VA examiner explained that the treatment for swelling during service was related to an insect bite in 1969 with no evidence of sequelae, and swelling from an insect bite is not the etiology of the Veteran's current bilateral hand condition of degenerative arthritis.

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion on this question.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, albeit brief, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As it further pertains to the direct theory of entitlement, as noted herein above, the Veteran wrote in a March 2009 VA Form 9, that doctors at Walter Reed told him the condition in the right arm would spread through his whole body.   The Board observes that the STRs do not document such a medical opinion, and the evidentiary record, in this regard, appears to be complete.  Thus, the Board is unable to determine the accurateness and completeness of the Veteran's statements relaying this favorable opinion.  In this regard, it was nearly 40 years between his service and the time of his March 2009 statement.  Human memory is fallible, and the Board cannot place much evidentiary value on such a non-specific recollection from so long ago.  See, e.g., U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890) ("At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.")

Even assuming the accurateness of his recollection, the Board is still unable to assess the evidentiary value of such a medical opinion.  More specifically, the Board cannot determine the medical premise and reasoning underpinning such a favorable medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This is especially problematic here because, even if the doctors in 1969 felt that his condition might progress to the other joints, it does not necessarily follow that that is what happened.  Thus, it could have been the doctors' opinion that a different medical condition, other than degenerative arthritis, would spread to the other joints, presumably including the hands.  In short, this prospective medical opinion by doctors at Walter Reed is too non-specific and speculative to be of any probative value.  It is not sufficiently probative or persuasive to controvert the September 2013 VA examiner's opinion, discussed immediately above.  

The Veteran himself also believes that his bilateral hand arthritis is due to service.  There is no reason to discount the sincerity of his testimony.  Moreover, the Veteran was a medic during service.  Therefore, he is assumed to have some degree of medical training.  However, the medical questions in this case are so complex that they cannot be considered within the competence of a medic.  Instead, the direct nexus questions involve complex medical matters requiring expert consideration of the nature of the Veteran's in-service conditions; his post-service symptomatology, and the medical significance of these factors in the context of his current condition.  

Thus, the Veteran, with this background as a medic, has not established himself as a medical expert sufficient to rebut the expert medical opinion, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his opinion, even if afforded some degree of medical competence, is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative tending to increase the likelihood of a positive nexus between his current condition and service.  See Fountain, 27 Vet. App. at 274-75.

Thus, the September 2013 VA examiner's opinion remains the most probative evidence addressing the direct theory of entitlement.  As it is negative, the Board must find that the weight of the most probative evidence makes it unlikely that the current bilateral hand degenerative arthritis results directly from service.  

Secondary Service Connection

The Veteran's primary contention is that his current bilateral hand condition is secondary to his service-connected shoulder or upper back disability.  

On this question, it is important to recognize that the Veteran is currently service-connected for radiculopathy of the right upper extremity and left upper extremity.  Thus, it is not in debate that a neurologic condition involving both upper extremities exists and results from a service-connected disability.  Those disabilities are outside the scope of this appeal.  However, the following analysis will reference those disabilities when necessary for clarity and context.  

With specific regard to degenerative arthritis in the hands, the claims file contains numerous VA medical opinions, which tend to establish that a secondary relationship to a service-connected disability is unlikely.  

First, in June 2012, a VA examiner found that a secondary relationship was less likely than not.  The VA examiner explained that: 

[H]and pain in the ipsilateral extremity could be due to refer[r]ed pain from another area possibly from the scapula or from an impingement of the nerves of the brachial plexus.  [T]his would not account for the contralateral arm pain however.  No imaging or radiographic findings of the patients can substantiate contralateral hand pain from scapular bursitis.  [I]t is likely coming from the neck.

Next, in September 2012, a different VA examiner reviewed the case and also concluded that the current degenerative arthritis was less likely than not secondary to a service-connected disability.  This VA examiner explained that he was:

[U]naware of any [i]nstance of hand [ ] arthritic change as the result of impingement syndrome of the shoulder.  Impingement syndrome of the shoulder has no immediate or remote effect on the [ ] hand.  

Then, the September 2013 VA examiner gave a negative opinion.  This VA examiner reasoned, as to the causation question, as follows:

The Veteran's current bilateral hand condition of radiculopathy (nerve condition that radiates from the cervical spine down the upper extremities to the hands) is due to his service connected cervical spinal stenosis.  Cervical spinal stenosis is a condition of the cervical spine know[n] to make the opening for the nerves to travel through smaller, leading to radicular conditions involving the corresponding areas involved.  There is no separate bilateral hand condition however that is due to his cervical spine condition.  The other bilateral hand condition noted is mild degenerative arthritis.  This etiology is due to mechanical stresses placed on the joints and more likely due to age related changes and other mechanical stresses following his active service that ended more than 40 years ago.  The symptoms of stiffness, swelling and decreased range of motion are consistent findings with degenerative arthritis, however the symptoms of numbness, tingling, and weakened grip are more consistent with the radiculopathy condition.  Pain is a subjective finding and often associated with both conditions of degenerative arthritis as well as radiculopathy.

With regard to the aggravation question, the VA examiner reasoned as follows:

The Veteran's degenerative changes noted in the hands are currently mild and not uncommon in a person in sixties.  Degenerative arthritis is not a systemic condition and cannot travel from one joint (spine, shoulder, etc) to another as is found with inflammatory arthritis conditions such as Rheumatoid.

The Board explained in its July 2013 and June 2015 remands why the June 2012, September 2012, and September 2013 VA opinions alone were not sufficient to resolve all the complex medical questions raised by the secondary theory of entitlement.  

Thus, upon remand, the same VA examiner who gave the September 2013 VA opinion wrote an addendum in September 2015.  Again, this examiner gave the same opinions regarding the causation and aggravation questions.  The examiner added the following explanation as it pertains to the causation question:

The Veteran is currently 68 years old.  Degenerative arthritis is not a systemic condition.  If it occurs in the hands, which occurs in the majority of the world population as they age, it is because people use their hands for everyday activities.  The right shoulder condition does not cause degenerative arthritis in the hands.  Cervical spinal stenosis relates to a condition in the spine.  This is NOT a systemic condition and cannot travel to the hands.  The only impact that the cervical spinal condition can have on the hands is neurological (ie radiculopathy).  Radiculopathy does not cause degenerative arthritis.  If anything, nerve pain will often decrease the progression of degenerative arthritis due to decreasing use from nerve pain.

With regard to the aggravation question, the VA examiner clarified the earlier opinion by adding the following explanation:

Degenerative arthritis is basically a wearing down of joints from use over time.  An individual's rate of degeneration is based on genetic and environmental factors.  People decrease use of joints when they are experiencing pain.  For example, if a person was experiencing pain in the right upper extremity, they would use that extremity less often.  The Veteran's X-rays support this with only very minimal arthritic changes noted on Xrays of the hands at 65 years old.  A 65 year old with normal use of both hands would be more likely to have severe arthritis if there was any more than the natural progression of aging contributing to the degeneration.

The Board notes that the VA examiner again marked the box indicating that "[t]he claimed condition, which clearly and unmistakably existed prior to
service, was not aggravated beyond its natural progression by an in-service
event, injury or illness."  This apparent typographical error was pointed out by the Board in its June 2015 remand.  (There is no question that a bilateral hand condition did not preexist service; this is not a material issue of fact in dispute in this appeal.)  

However, this nonconsequential typographical error does not materially diminish the probative weight of the rationale given, which is the most determinative part of any medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Horn v. Shinseki, 25 Vet. App. 231, 241-42 (2012).  In this regard, the September 2015 VA examiner's opinion unequivocally addresses the aggravation question, which was another deficiency found by the Board in its June 2015 remand.  In fact, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's September 2015 opinion.  The examiner's opinion, as indicated, is now clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, it must be given especially heightened probative weight.  

In fact, collectively, these opinions, particularly when considering the most recent opinion offered in September 2015, make it more likely than not that the Veteran's bilateral hand arthritis is a result of the normal aging process and not a service-connected disability.  Thus, the weight of the most probative evidence makes it unlikely that the current bilateral hand degenerative arthritis is secondary to a service-connected disability.  

Again, the Veteran himself, as a former medic, asserts that his current bilateral hand condition is due to or aggravated by a service-connected disability.  There is no reason to discount the credibility of his opinion.  Moreover, it is probative to the extent of his background as a medic.  However, as with the direct theory of entitlement, the secondary theory of entitlement involves complex medical questions requiring expert consideration of the nature of the Veteran's in-service conditions; his post-service symptomatology, including his service-connected upper back and right shoulder symptoms; and the medical significance of these factors in the context of his current arthritic condition and age.  Even with his background as a medic, the Veteran cannot be recognized as having sufficient medical expertise to rebut the numerous expert medical opinions, and he cites no record evidence indicating that the examiners were incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his opinion, while credible and having some competence, is not adequate to rebut the VA examiners' opinions, nor can it otherwise be found to have sufficient evidentiary value to increase the likelihood of a positive nexus between his current bilateral hand arthritis and a service-connected disability.  See Fountain, 27 Vet. App. at 274-75.

In conclusion, the weight of the most compelling and probative evidence establishes that the current bilateral hand degenerative arthritis is most likely due to the natural progression of age, and is unlikely to have resulted directly from service or secondary to the service-connected disability.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  

For this reason, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise on all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.



ORDER

Service connection for a bilateral hand disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


